     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 1 of 12 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 SEAN DEPAN                                   )
                                              )      No. 1:19-cv-
                  Plaintiff,                  )
                                              )
                     v.                       )      Honorable Judge
                                              )
 INTEGRATED LOGISTICS TRANSPORT,              )
 INC., AN INDIANA CORPORATION,                )      Magistrate Judge
 INTEGRATED LOGISTICS TRANSPORT,              )
 INC., AN ILLINOIS CORPORATION,               )
 DUNN RITE EXPEDITORS, INC., AN               )      JURY DEMAND
 ILLINOIS CORPORATION, DUNN-RITE              )
 EXPEDITORS, INC., AN ILLINOIS                )
 CORPORATION AND RICHARD                      )
 MCCANN, INDIVIDUALLY                         )
                                              )
                Defendants.

                                        COMPLAINT

       NOW COMES Plaintiff, SEAN DEPAN, (“Plaintiff”), by and through his attorneys,

JOHN W. BILLHORN AND SAMUEL D. ENGELSON, and for his Complaint against

Defendants, INTEGRATED LOGISTICS TRANSPORT, INC., AN INDIANA CORPORATION,

INTEGRATED LOGISTICS TRANSPORT, INC., AN ILLINOIS CORPORATION, DUNN RITE

EXPEDITORS, INC., AN ILLINOIS CORPORATION, DUNN-RITE EXPEDITORS, INC., AN

ILLINOIS CORPORATION AND RICHARD MCCANN, INDIVIDUALLY (each a “Defendant”,

collectively “the Defendants”), states as follows:

I.     NATURE OF ACTION

       1.     This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et

seq., the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq, and the Cook County

Minimum Wage Ordinance of the Municipal Code of Cook County § 42-11 et seq.
       Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 2 of 12 PageID #:1




II.     JURISDICTION AND VENUE

        2.     Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29

U.S.C. §§ 206-207, and for the supplemental Illinois and Cook County statutory claims,

pursuant to 28 U.S.C. §1367. Venue lies in the Northern District of Illinois in that during all

times relevant to the employment relationship, Plaintiff performed work in this district and

is a resident of this district and Defendants are or were engaged in business in this district.

III.    THE PARTIES

        3.     Defendant, INTEGRATED LOGISTICS TRANSPORT, INC., (“ILT Indiana.”)

owns and operates a luggage delivery service located at 5111 Pearl St., Schiller Park, Illinois

60176 that contracts with multiple airlines at O’Hare International Airport to deliver lost

luggage to customers across the Chicagoland area. ILT Indiana’s primary place of business

is located 2158 45th Street, Suite 551, Highland, IN, 46322. Defendant, INTEGRATED

LOGISTICS TRANSPORT, INC., is an “enterprise” engaged in commerce or in the production

of goods for commerce within the meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based

upon information and belief formed after reasonably inquiry, satisfies the minimum annual

gross sales dollar amount required by 29 U.S.C. §203(s)(1)(A)(ii). During all relevant times,

Defendant was acting directly or indirectly in the interest of the employer in relation to the

employee Plaintiff and therefore, as defined under both the federal and state statutes relied

upon, is an “employer.”

        4.     Defendant, INTEGRATED LOGISTICS TRANSPORT, INC., (“ILT Illinois”)

owns and operates a luggage delivery service located at 5111 Pearl St., Schiller Park, Illinois

60176 that contracts with multiple airlines at O’Hare International Airport to deliver lost

luggage to customers across the Chicagoland area. ILT Illinois’ primary place of business is


                                                2
      Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 3 of 12 PageID #:1




located 15774 S LaGrange Road, Suite #126, Orland Park, Illinois. Defendant,

INTEGRATED LOGISTICS TRANSPORT, INC., is an “enterprise” engaged in commerce or in

the production of goods for commerce within the meaning of Section 29 U.S.C.

§203(s)(1)(A)(i) and based upon information and belief formed after reasonably inquiry,

satisfies the minimum annual gross sales dollar amount required by 29 U.S.C.

§203(s)(1)(A)(ii). During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and therefore, as defined under

both the federal and state statutes relied upon, is an “employer.”

       5.     Defendant, DUNN-RITE EXPEDITORS, INC., (“ Dunn-Rite”) is a co-owner of

the luggage delivery service located at 5111 Pearl St., Schiller Park, Illinois 60176.

Defendant, DUNN-RITE EXPEDITORS, INC., is an “enterprise” engaged in commerce or in

the production of goods for commerce within the meaning of Section 29 U.S.C.

§203(s)(1)(A)(i) and based upon information and belief formed after reasonably inquiry,

satisfies the minimum annual gross sales dollar amount required by 29 U.S.C.

§203(s)(1)(A)(ii). During all relevant times, Defendant was acting directly or indirectly in the

interest of the employer in relation to the employee Plaintiff and therefore, as defined under

both the federal and state statutes relied upon, is an “employer.”

       6.     Defendant, DUNN RITE EXPEDITORS, INC., (“ Dunn Rite”) is a co-owner of

the luggage delivery service located at 5111 Pearl St., Schiller Park, Illinois 60176.

Defendant, DUNN RITE EXPEDITORS, INC. maintains its primary place of business at 4100

West 35th Street Chicago, Illinois 60632. Defendant, DUNN RITE EXPEDITORS, INC., is an

“enterprise” engaged in commerce or in the production of goods for commerce within the

meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon information and belief


                                                3
      Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 4 of 12 PageID #:1




formed after reasonably inquiry, satisfies the minimum annual gross sales dollar amount

required by 29 U.S.C. §203(s)(1)(A)(ii). During all relevant times, Defendant was acting

directly or indirectly in the interest of the employer in relation to the employee Plaintiff and

therefore, as defined under both the federal and state statutes relied upon, is an “employer.”

       7.     Defendant, RICHARD MCCANN, is the owner and President of all the

corporate Defendants, INTEGRATED LOGISTICS TRANSPORT, INC. – INDIANA,

INTEGRATED LOGISTICS TRANSPORT, INC. – ILLINOIS, DUNN-RITE EXPEDITORS, INC.,

AND DUNN RITE EXPEDITORS, INC.,        and at all times relevant hereto was acting directly or

indirectly in the interest of the employer in relation to the employee Plaintiff and therefore,

as defined under both the federal and state statutes relied upon, is/was an “employer”.

       8.     The Corporate Defendants, INTEGRATED LOGISTICS TRANSPORT, INC. –

INDIANA, INTEGRATED LOGISTICS TRANSPORT, INC. – ILLINOIS, DUNN-RITE

EXPEDITORS, INC., AND DUNN RITE EXPEDITORS, INC., are related in substantive ways

(i.e. Plaintiff performed work and provided services under the name of all four corporate

entities, and received paychecks from all entities) and therefore, constitute a single

enterprise under the law. At all times relevant hereto, the corporate Defendants (“Joint

Employers”) a) performed related activities; b) through unified operation or common

control; c) for a common business purpose.

       9.     Plaintiff, SEAN DEPAN (hereinafter referred to as “Plaintiff”) is a current

salaried employee of Defendants who, since approximately April 2016, has been employed

by Defendants as a warehouse manager, dispatcher, luggage driver and repairman. Plaintiff

performed duties on behalf of each of the corporate Defendants. Additionally, Plaintiff

received paychecks from each of the corporate Defendants at different times during his


                                                4
      Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 5 of 12 PageID #:1




employment with Defendants. During one or more weeks within that time frame, Plaintiff

was denied overtime pay by Defendants for hours worked over 40 per work week.

IV.    STATUTORY VIOLATIONS

       Fair Labor Standards Act

       10.     Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this

action is brought by Plaintiff for damages suffered by Defendants’ failure to comply with 29
U.S.C. §201 et seq. Count II alleges a willful violation of the FLSA and seeks an additional

third year of limitations. Count III seeks liquidated damages under the Fair Labor Standards

Act, Section 260.

       Illinois Minimum Wage Law
       11.     Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count

IV of this action is brought by Plaintiff to recover unpaid back wages earned on or before the

date three (3) years prior to the filing of this action.

       Cook County Minimum Wage Ordinance

       12.     Pursuant to the Cook County Minimum Wage Ordinance (“CCMWO”),

Municipal Code of Cook County § 42-11, Count V of this action is brought by Plaintiff to

recover unpaid back wages earned on or before the date three (3) years prior to the filing of

this action.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       13.     Plaintiff, at all times pertinent to the cause of action, was employed by

Defendants, said employment being integral and indispensable to Defendants’ business.

       14.     Plaintiff, on a regular basis within the dates of employment referenced above,

worked in excess of forty (40) hours in a workweek without pay at a rate of time and one-




                                                  5
     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 6 of 12 PageID #:1




half for such hours pursuant to the requirements of the federal, state and county statutes

relied upon herein.

        15.   Plaintiff has been employed by Defendants since approximately April 2016.

        16.   Plaintiff was employed as a manager by Defendants, but performed a wide

variety of duties, including substantial amounts of time performing non-exempt duties such

as: picking up and delivering luggage, taking customer inquiry, service and complaint calls,

performing auto repair and maintenance on Defendants’ vehicles and performing manual

labor and repair duties at Defendants’ warehouse facility.

        17.   Plaintiff’s minimum schedule was the following: 9:00 a.m. to 9:30 p.m. but

often until as late as 12:00 a.m. Monday through Saturday. Plaintiff also worked

approximately an additional 2 to 3 hours per day after each shift answering overnight

customer calls and performing any follow up work arising from those calls. Plaintiff also

usually worked at home on Sunday for approximately 2 to 4 hours.

        18.   Plaintiff spent at least approximately 70%-80% of his working hours

performing non-exempt driving and manual labor duties.

        19.   During the entirety of Plaintiff’s employment, he has been paid as an

improper salary of $1,050 per week that constituted pay only for the first 40 hours of each

work week. Plaintiff received no compensation for hours worked in excess of 40 in a work

week.

        20.   Over the entire course of Plaintiff’s employment, he did not receive any

compensation for hours worked in excess of 40 in a work week.




                                              6
     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 7 of 12 PageID #:1




       21.    During his employment with Defendants, Plaintiff did not qualify for any of

the salary exemptions permitted by the relevant statutes, as Plaintiff performed significant

hours of non-exempt driving, manual labor and other non-exempt duties.

       22.    Additionally, and in a further attempt to circumvent the overtime provisions

of the federal, state and county statutes relied upon herein, Defendant improperly classified

Plaintiff as a 1099 independent contractor.

       23.    Plaintiff worked in excess for forty (40) hours in many, if not all, workweeks

during his employment without pay at a rate of time and one half his regular hourly rates of

pay for such hours.

       24.    Plaintiff was denied time and one half his regular rates of pay for hours

worked, over 40 in a workweek pursuant to the requirements of the federal and state statutes

relied upon herein.

       25.    The total number of hours worked by Plaintiff, and therefore the total number

of overtime hours for which additional compensation is owed, is information substantially,

if not completely, within the control and possession of Defendants, in that Defendants

recorded or should have recorded such hours pursuant to the record keeping requirements

found Title 29 CFR, Part 516. To the extent Defendants lack the records required by 29

CFR Part 516, Plaintiff will be capable of providing reasonable estimates of that time, as

permitted by law.

                                          COUNT I

                    VIOLATION OF FAIR LABOR STANDARDS ACT

       1-25. Paragraphs 1 through 25 are re-alleged and incorporated as though set forth

fully herein as paragraphs 1 through 25 of this Count I.



                                               7
      Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 8 of 12 PageID #:1




       26.     Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq, Plaintiff is

entitled to compensation for all hours worked and compensation at a rate not less than one

and one-half times the regular rate of pay for all hours worked in excess of forty (40) hours,

in any week during the two (2) years preceding the filing of this action.

       27.     Defendants have at all times relevant hereto failed and refused to pay

compensation to Plaintiff, as described above.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

        (a)    back pay equal to the amount of all unpaid overtime compensation for the
two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

     (b)    prejudgment interest with respect to the total amount of unpaid overtime
compensation;
      (c)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

      (d)    such additional relief as the Court deems appropriate under the
circumstances.


                                          COUNT II

         WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

       1-27. Paragraphs 1 through 27 of Count I are realleged and incorporated as though

set forth fully herein as Paragraphs 1 through 27 of Count II.

       28.     Defendants’ actions as complained of above were done with Defendants’

knowledge that the compensation policies and practices at issue were in violation of the

statutes alleged, or with a reckless disregard for whether or not the policies and practices

were in violation of those statutes. Through legal counsel as well as industry experience and

custom, Defendants possessed ample access to the regulations and statutory provisions

relating to the state and federal laws recited herein, but either failed to seek out such

                                                8
      Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 9 of 12 PageID #:1




information and guidance or did seek out the information and guidance but failed to adhere

to the principles of compliance as stated.

       29.     Pursuant to the Fair Labor Standards Act, Plaintiff is entitled to

compensation at a rate not less than one and one-half times his regular rate of pay for all

hours worked in excess of forty (40) in the three (3) years preceding the filing of this

complaint.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

       (a)    back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;
     (b)    prejudgment interest with respect to the amount of unpaid overtime
compensation;

      (c)    Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (d)     such additional relief the Court deems appropriate under the circumstances.



                                          COUNT III

                            LIQUIDATED DAMAGES
                     UNDER THE FAIR LABOR STANDARDS ACT


       1-29. Paragraphs 1 through 29 of Count II are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 29 of Count III.

       30.     In denying Plaintiff compensation as described above, Defendants’ acts were

not based upon good faith or reasonable grounds. Through legal counsel as well as industry

experience and custom, Defendants possessed ample access to the regulations and statutory

provisions relating to the state and federal laws recited herein, but either failed to seek out

such information and guidance or did seek out the information and guidance but failed to
adhere to the principles of compliance as stated.


                                                9
     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 10 of 12 PageID #:1




       31.    Plaintiff is entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

       (a)    liquidated damages equal to the amount of all unpaid compensation;

      (b)    Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

       (c)    such additional relief the Court deems appropriate under the circumstances.


                                         COUNT IV

                    SUPPLEMENTAL STATE LAW CLAIM
              VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

       1-31. Paragraphs 1 through 31 of Count III are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 31 of this Count IV.

       32.     As described in the foregoing paragraphs, Defendants’ compensation policies
and practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

       33.    The Illinois Minimum Wage Law provides that an employer who fails to pay

the required amount of wages due an employee under the law shall be liable to the

underpaid employee or employees for the unpaid wages and for an additional penalty in the

amount of 2% of the amount of such underpayments for each month following the date

such underpayments remain unpaid.

       34.    Defendants’ failure to pay compensation as described above, has been willful

and/or in bad faith.

       WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

       (a)     declaring and decreeing Defendants’ compensation practices as described
herein, and such other violations which may come to light during the prosecution of this
matter, in violation of the provisions of the Illinois Minimum Wage Law;

        (b)   an amount of damages, to be shown by the evidence, to which Plaintiff is
entitled;

                                              10
     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 11 of 12 PageID #:1




       (c)    allowing this Court to retain jurisdiction of the case until such time it is
assured Defendants have remedied the compensation policies and practices complained of
herein and are determined to be in full compliance with the law;
        (d)    directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs, and
litigation expenses, as provided by statute;



                                          COUNT V

               SUPPLEMENTAL MUNICIPAL CLAIM VIOLATION OF THE
                   COOK COUNTY MINIMUM WAGE ORDINANCE

         1- 34. Paragraphs 1 through 34 of Count IV are re-alleged and incorporated as

though set forth fully herein as Paragraphs 1 through 34 of this Count V.

         35.    Plaintiff was an “employee” under the CCMWO § 44-12 of the Municipal

Code of Cook County and was not exempt from the overtime provisions of the CCMWO §§

44-15.

         36.    Defendants were each an “employer” as defined in the CCMWO § 44-12.

         37.    Under § 44-15, for all weeks during which Plaintiff worked more than forty

(40) hours, he was entitled to be compensated at a rate of one and one-half times his regular

hourly rate of pay.

         38.    Defendants’ failure and refusal to pay any wages for hours worked in excess

of 40 per week was a violation of the maximum hour provision of the CCMWO § 44-15.

         WHEREFORE, Plaintiff, respectfully requests this Court to enter an order awarding:

         (a)    Judgment in the amount of unpaid minimum wages found due;

      (b)    Judgment in the amount of overtime compensation found due at the rate of
one and one-half times Plaintiff’s regular hourly rate of pay for all hours which Plaintiff
worked in excess of forty (40) hours per week;

         (c)    Statutory interest damages in the amount of three times the amount of unpaid
wages;


                                               11
     Case: 1:19-cv-04590 Document #: 1 Filed: 07/08/19 Page 12 of 12 PageID #:1




       (c).   Reasonable attorneys’ fees and costs incurred in filing and prosecuting this
action; and

      (d)    such additional relief the Court deems just and appropriate under the
circumstances.

                                                  Respectfully submitted,

                                                  Electronically Filed 07/08/2019

                                                  ___________________________
                                                  John William Billhorn

                                                  BILLHORN LAW FIRM
                                                  53 West Jackson Blvd., Suite 401
                                                  Chicago, IL 60604
                                                  (312) 853-1450

                                                  Attorney for Plaintiff




                                             12
